      Case 4:18-cv-00123 Document 288 Filed on 09/09/20 in TXSD Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

UNITED STATES OF AMERICA,           §
the STATE OF TEXAS, ex rel.         §
HICHEM CHIHI,                       §
                                    §
Plaintiff-Relator,                  §
                                    §                     CIVIL ACTION NO. 4:18-cv-00123
VS.                                 §
                                    §
CATHOLIC HEALTH INITIATIVES, et al. §
                                    §
Defendant.                          §


                    NOTICE OF CHANGE OF ADDRESS OF COUNSEL


       NOTICE IS HEREBY GIVEN that the undersigned counsel’s address has changed effective

August 31, 2020, as listed below. All pleadings, correspondence, and other documents in the matter

for R. Chad Geisler and James B. Hicks should be addressed as follows:

       R. Chad Geisler
       cgeisler@germer-austin.com
       James B. Hicks
       jhicks@germer-austin.com
       GERMER BEAMAN & BROWN PLLC
       One Barton Skyway
       1501 S Mopac Expy, Suite A400
       Austin, Texas 78746
       (512) 472-0288
       (512) 472-0721 Fax
      Case 4:18-cv-00123 Document 288 Filed on 09/09/20 in TXSD Page 2 of 2




                                            Respectfully submitted,

                                            GERMER BEAMAN & BROWN PLLC
                                            One Barton Skyway
                                            1501 S Mopac Expy, Suite A400
                                            Austin, Texas 78746
                                            (512) 472-0288
                                            (512) 472-0721 Fax

                                            By:     /s/ R. Chad Geisler
                                                    R. Chad Geisler
                                                    State Bar No. 00793793
                                                    cgeisler@germer-austin.com
                                                    James B. Hicks
                                                    State Bar No. 24094720
                                                    jhicks@germer-austin.com

                                            ATTORNEYS FOR DEFENDANTS,
                                            LEACHMAN CARDIOLOGY ASSOCIATES,
                                            ZVONIMIR KRAJCER, M.D., DEWITT
                                            LEACHMAN, M.D., AND ALBERTO LOPEZ,
                                            M.D.

                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on this 9th day of September, 2020, a true and exact
copy of the foregoing pleading has been filed electronically. Notice of this filing will be sent by
operation of the Court’s electronic filing system to all parties indicated on the electronic filing
receipt.


                                            /s/ R. Chad Geisler
                                            R. Chad Geisler




                                           Page 2 of 2
